DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2020 and 06/19/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
	The drawings filed on June 07, 2019 are accepted. 

Specification
	The specification filed June 07, 2019 is accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of U.S. application 16/435,309 (hereinafter 309’ application). Although the conflicting claims are not identical, they are not patentably distinct from each other because all elements of claims 1-23 of the present application correspond to elements of claims 1-28 of the 309’ application. Claims 1-23 of the present application would have been obvious over claims 1-28 of the 309’ application because each element of the claims of the present application is anticipated by the 309’ application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 6, 8,9, 11-15, 17, 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Diop et al. US 2018/0060040 A1 [hereinafter Diop] in view of Naciri, Robert FR 2979725 A1 (English translation of French paten) [hereinafter Naciri.

As per claims 1, 12, 21 and 22, Diop teaches a method, comprising: 
performing, using an electronic device, a calculation on a first number and a second number [paragraphs 0062-0063]; and 
protecting the performing of the calculation, wherein the method includes: 
successively for each bit of the second number: performing a first function, the first function using a first operator and having as inputs: contents of a first register, contents of a second register and the first number, and placing a result of the first function in a register [paragraphs 0062-0067]; 
performing a second function, the second function using the first operator and having as inputs: contents of the register [paragraphs 0062-0067]; and 
the contents of a selected one of the first and the second register according to a state of a current bit of the second number [paragraphs 0062-0067]; and 

Diop teaches placing the result of the operations in the first and/or second register and the use of plurality of registers but is silent on a storing the result of a calculation in third register. In the same field of invention Naciri teaches protection of modular exponentiation calculations including performing a cryptographic calculation using a first and second register and placing the result in a third register and using the contents of the third register in further calculation with the first/second register contents [page 13, paragraph 527 and abstract].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the teachings of Naciri within the system of Diop in order to enhance the security by detecting occurrence of errors. 

As per claims 2 and 13, Diop further teaches the method wherein the second register contains the result of the calculation [paragraphs 0062-0067]. 

As per claims 3 and 14, Diop further teaches the method wherein the first and second registers are initialized with a neutral element of the first operator [paragraphs 0062-0067].

As per claims 4, 15 and 23, Diop further teaches the method wherein the first and second functions are performed modulo a third number [paragraphs 0062-0067].

As per claims 6 and 17, Diop further teaches the method wherein the calculation corresponds to a modular exponentiation of the first number by the second number [paragraphs 0062-0067].




As per claims 9 and 19, Diop further teaches the method wherein the calculation corresponds to a multiplication of a point of an elliptic curve by a scalar [paragraphs 0062-0067].

As per claim 11, Diop further teaches the method wherein the first operator is addition [paragraphs 0062-0067].

Allowable Subject Matter
Claims 5, 7, 10, 16, 18 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/               Primary Examiner, Art Unit 2435